PER CURIAM.
The appeal presents a narrow question: Whether clause 23(b) of the charter party incorporated by reference the one year period of limitation for bringing suit provided by section 3(6) of the Carriage of Goods by Sea Act, 46 U.S.C.A. § 1303(6). Judge Wright’s conclusion that it did is correct. We see no occasion to add anything to his opinion, reported as Cities Service Oil Co. v. The Champoeg, D.C., 108 F.Supp. 189, except the citation of Burdines, Inc., v. Pan-Atlantic Steamship Corp., 5 Cir., 199 F.2d 571, which was published later.